Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto—
That the appeals.to Reappraisement enumerated in Schedule A hereto attached and made a part hereof cover artificial flowers, fruits, leaves, stems or parts thereof, or articles wholly or in chief value of the same imported from Japan.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States was as follows:
1. Artificial flowers, fruits, leaves, stems, or parts thereof wholly or in chief value of threads, filaments or yarn and articles wholly or in chief value of the foregoing.- Appraised value less 3 % packing included
2. Artificial flowers, fruits, leaves, stems, and parts thereof wholly or in chief value of materials other than threads, filaments or yarn and articles wholly or in chief value of the foregoing_Appraised value less 5 % packing included
That on or about the date of exportation such or similar merchandise was not freely offered for sale for home consumption in Japan.
IT IS FURTHER STIPULATED AND AGREED that these cases be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
1. Artificial flowers, fruits, leaves, stems, or parts thereof, wholly or in chief value of threads, filaments, or yarn and articles wholly or in chief value of the foregoing-_ Appraised value, less 3 % packing included
*4312. Artificial flowers, fruits, leaves, stems, and parts thereof, wholly or in chief value of materials other than threads, filaments, or yarn and articles wholly or in chief value of the foregoing_Appraised value, less 5% packing included
Judgment will be entered accordingly.